DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US Patent 5,931,492).
In regards to claims 1-3, Mueller et al. discloses the claimed limitations including a driver airbag device comprising:
a housing having an airbag module (11) mounted therein, and configured to induce a horn operation (via 28) while moved backward by an external force;
a boss part formed on the housing;

a movement prevention part mounted on the boss part, and configured to prevent movement of the housing connected to the boss part (Reference is made to Figures 1-7) the movement prevention part including at least one damper (22);
wherein the housing comprises:
a bottom plate (proximate indicator line 12 in Figure 2) having the airbag module seated thereon;
a storage wall (examiner makes note to proximate indicator line for element 33 in Figure 2) extended upward from an edge of the bottom plate, and having the airbag module stored therein; and
a horn pressing part (28) formed on a bottom surface of the bottom plate, and configured to perform the horn operation through contact with the steering wheel part (Reference is made to Figures 2-7);
wherein the steering wheel part comprises: a wheel plate (proximate indicator line 16 in Figure 4) having a boss hole (17) through which the boss part is disposed;
a wheel sensor (29) formed on the wheel plate (Reference is made to Figure 2) and configured to sense whether the horn pressing part is contacted; and
a wheel hook (lip at lower end of 17, which captures ) formed on the wheel plate, and locked and fixed to the housing.


Allowable Subject Matter
Claim(s) 4-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive.  Examiner maintains the previous rejection is proper.
Examiner disagrees with the assertions of the remarks for at least two reasons.  First, there is no requirement for a separate damper element.  The movement prevention part is recited as including at least one damper, as such no completely separate element is required a portion of the movement prevention part would meet the limitation.  Second, it is noted that “damper” is a broad term and does not require any specific structure other than being capable of providing some sort of dampening.  At a very minimum, as none of the interactions will be perfectly inelastic, the element detailed above as “at least one damper” (22) meets the requirements of the recited limitation “damper”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616